







ENCORE BRANDS, INC.


CONVERTIBLE PROMISSORY NOTE








THE SECURITIES REPRESENTED BY THIS PROMISSORY NOTE HAVE BEEN ACQUIRED FOR
INVESTMENT FOR THE HOLDER'S OWN ACCOUNT AND NOT WITH A VIEW TO OR FOR SALE IN
CONNECTION WITH ANY DISTRIBUTION OF THE SECURITIES.  THE SECURITIES HAVE NOT
BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
("SECURITIES ACT") OR UNDER ANY STATE SECURITIES LAWS ("BLUE SKY LAWS").  AN
OFFER TO SELL OR TRANSFER OR THE SALE OR TRANSFER OF THESE SECURITIES IS
UNLAWFUL UNLESS MADE PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PERMIT,
AS APPLICABLE, UNDER THE SECURITIES ACT OR APPLICABLE BLUE SKY LAWS OR UNLESS AN
EXEMPTION FROM REGISTRATION AND/OR QUALIFICATION UNDER THE SECURITIES ACT AND
APPLICABLE BLUE SKY LAWS IS AVAILABLE OR AN OPINION OF COUNSEL, OR OTHER
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY, IS PROVIDED TO THE COMPANY TO
THE EFFECT THAT SUCH REGISTRATION OR QUALIFICATION IS NOT REQUIRED UNDER THE
SECURITIES ACT AND APPLICABLE BLUE SKY LAWS.











 
 

--------------------------------------------------------------------------------

 

ENCORE BRANDS, INC.
CONVERTIBLE PROMISSORY NOTE








Amount: $50,000                 Dated: December 18, 2009






FOR VALUE RECEIVED, the undersigned, Encore Brands, Inc., a Nevada corporation
("Maker"), promises to pay to the order of Mr. Peter Staddon, an individual
("Lender"), the principal sum of Fifty Thousand ($50,000.00) Dollars,
("Amount  Advanced") on or before    , 2010 ("Maturity Date"). Maker and Lender
are collectively referred to hereinafter as the "Parties."  This Promissory Note
(“Note”) is issued in connection with a certain Bridge Loan and Investment
Agreement by and between Maker and Lender (“Bridge Loan Agreement”).  Any
undefined terms shall have the meaning ascribed to them in the Bridge Loan
Agreement.


 
1.
Interest Rate.



The unpaid principal under this Note shall bear interest at the rate of ten
percent (10%) per annum.


 
2.
Calculation of Interest.



All interest due hereunder shall be computed on the basis of a year of 360 days
for the actual number of days elapsed.


 
3.
Financing and Documentation Fee.



Maker agrees to pay a financing and documentation fee (“Financing Fee”) to
Lender in the amount of One Thousand ($1,000.00) Dollars.


 
4.
Payments.



Any and all accrued interest together with the principal and Financing Fee shall
be due and payable to Lender, at Lender's address of record, on the Maturity
Date.


 
5.
Voluntary Prepayment.



Maker may, at any time, prepay the unpaid Amount Advanced evidenced by this
Note, in whole or in part, without penalty or premium, by paying to Lender, in
cash or by wire transfer or immediately available federal funds, the amount of
such prepayment which shall include accrued interest and the Financing Fee.  If
any such prepayment is less than a full repayment, then such prepayment shall be
applied first to the payment of accrued interest and the remaining balance shall
be applied to the payment of principal.


 
6.
Lawful Money; Designated Places of Payment.



All principal and interest due hereunder is payable in lawful money of the
United States of America, in immediately available funds, at Lender's address of
record no later than 5:00 p.m., Pacific Standard Time, on the day payment is
due.


 
7.
Usury Matters



It is expressly stipulated and agreed to be the intent of Maker and Lender to
comply with, at all times, the applicable state law governing the maximum rate
or amount of interest payable on the Note (or applicable federal law to the
extent that it permits the Lender to contract for, charge, take, reserve or
receive a greater amount of interest than under applicable state law).  In the
event the

 
2

--------------------------------------------------------------------------------

 

applicable law is judicially interpreted so as to render usurious any amount
called for under the Note or contracted for, charged, taken, reserved or
received with respect to such indebtedness, or if any prepayment by Maker
results in Maker having paid any interest in excess of that permitted by
applicable law, then it is the express intent of both Maker and Lender that all
excess amounts theretofore collected by Lender be credited on the principal
balance of the Note (or, if this Note has been or would thereby be paid in full,
refunded to Maker), and the provisions of the Note shall immediately be deemed
amended and the amounts thereafter collectible hereunder and thereunder reduced,
without the necessity of the execution of any new, or amendment to any existing,
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder.


 
8.
Waivers.



Except as set forth elsewhere herein, Maker, for itself and its legal
representatives, successors, and assigns, expressly waives presentment, protest,
demand, notice of dishonor, notice of nonpayment, notice of maturity, notice of
protest, notice of intent to accelerate, notice of acceleration, presentment for
the purpose of accelerating maturity, and diligence in collection.


 
9.
Default.



Maker shall be deemed in default if any of the following events occur: (a) Maker
fails to make payments hereunder when due; (b) the entry of a decree or order by
a court having appropriate jurisdiction adjudging Maker a bankrupt or insolvent,
or approving as properly filed a petition seeking reorganization or liquidation
of Maker under the Federal Bankruptcy Act or any other applicable federal or
state law, or appointing a receiver, liquidator, assignee or trustee over
any  substantial portion of Maker’s property, or ordering the winding up or
liquidation of Maker's affairs, and the continuance of any such decree or order
unstayed and in effect for a period of sixty (60) consecutive days; or (c) the
institution by Maker of proceedings to be adjudicated a bankrupt or insolvent,
or the consent by it to the institution of bankruptcy or insolvency proceedings
against it, or the consent by it to the filing of any such petition or to the
appointment of a receiver, liquidator, assignee or trustee of Maker contained in
this Note, within 20 days after receipt of written notice from Lender demanding
such compliance.


 
10.
Security Interests.



It is further understood that this Note is secured by the security interests
granted to Lender pursuant to the Bridge Loan Agreement between the Parties.


 
11.
Attorneys' Fees.



In the event it should become necessary to employ counsel to collect this Note,
Maker agrees to pay the reasonable attorneys' fees and costs incurred by Lender
in connection with Lender's collection efforts, irrespective of whether Lender
files suit against Maker.

 
3

--------------------------------------------------------------------------------

 



 
12.
Section Headings.



Headings and numbers have been set forth for convenience only.  Unless the
contrary is compelled by the context, the language set forth in each paragraph
applies equally to the entire Note.


 
13.
Amendments in Writing.



This Note may only be changed, modified or amended in writing signed by the
Parties.


 
14.
Choice of Law.



The Note and all transactions hereunder and evidenced hereby shall be governed
by, construed under, and enforced in accordance with the laws of the State of
California.


 
15.
Conversion and Share Issuance.



Lender shall have the right, but not the obligation to convert all, or any
portion, of the Amount Advanced and accrued interest into shares of common stock
of Maker.  The conversion shall be performed in accordance with the procedure
and terms set forth in the Bridge Loan Agreement.  In the event of such a
conversion, Maker shall pay the Financing Fee to Lender within ten (10) business
days from the date Lender elects to convert.


"MAKER"
Encore Brands, Inc., a Nevada corporation


Signature: /s/ Gareth West
Gareth West
Chairman and Chief Executive Officer









 
4

--------------------------------------------------------------------------------

 
